Citation Nr: 0021459	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-01 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of fracture of the right tibia and medial 
malleolus, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for postoperative 
residuals of zygomatic maxillary complex and mandible 
fracture.

3.  Entitlement to a compensable evaluation for laceration 
scar of the left thumb.

4.  Entitlement to an increased evaluation for postoperative 
facial and oral lacerations, currently evaluated as 10 
percent disabling.

5.  Entitlement to service connection for residuals of eye 
injury or disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to February 
1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought 
compensable evaluations for his service-connected 
postoperative residuals of fracture of the right tibia and 
medial malleolus and postoperative facial and oral 
lacerations.  A January 2000 rating decision increased the 
evaluation for each of these disabilities to 10 percent.  The 
veteran has continued the appeal.

The Board further notes that in his substantive appeal dated 
June 1994, the veteran raised the issue of entitlement to 
service connection for headaches as secondary to service-
connected disability.  This issue is referred back to the 
regional office (RO) for further clarification and/or 
adjudication.


FINDINGS OF FACT

1.  Residuals of fracture of the right tibia and medial 
malleolus are manifested by symptoms in an unexceptional 
disability picture that do not more nearly approximate 
malunion of the tibia or fibula with moderate or marked knee 
or ankle disability.

2.  Residuals of zygomatic maxillary complex and mandible 
fracture are manifested by symptoms in an unexceptional 
disability picture that do not more nearly approximate more 
than slight loss of motion and masticatory function or 
moderate or severe displacement of the mandible.

3.  A laceration scar of the left thumb is manifested by 
symptoms in an unexceptional disability picture that do not 
more nearly approximate a tender and painful scar or limit 
function of the part affected.

4.  Postoperative facial and oral lacerations are manifested 
by symptoms in an unexceptional disability picture that do 
not more nearly approximate a poorly nourished scar with 
repeated ulceration, a painful and tender scar, or severe 
disfigurement.

5.  Residuals of an eye injury or disease for which 
compensation benefits are provided was not shown in service 
and is not currently shown; refractive error shown in service 
and at present is not a disorder for which compensation 
benefits are provided.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected residuals of fracture of the 
right tibia and medial malleolus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.71a, Diagnostic Code 5262 (1999).

2.  The schedular criteria for a compensable evaluation for 
service-connected residuals of zygomatic maxillary complex 
and mandible fracture have not been met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.7, 4.150, Diagnostic Code 9904 
(1999).

3.  The schedular criteria for a compensable evaluation for 
service-connected laceration scar of the left thumb have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.7, 4.118, Diagnostic Codes 7804, 7805 (1999).

4.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected postoperative facial and oral 
lacerations have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Code 7800 (1999).

5.  The claim for service connection for residuals of an eye 
injury or disease is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluations for Residuals of 
Fracture of the Right Tibia and Medial Malleolus, Zygomatic 
Maxillary Complex and Mandible Fracture, Laceration Scar of 
the Left Thumb, and Facial and Oral Lacerations

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
Diagnostic Code provides for compensation based solely upon 
the veteran's limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999), based 
upon limitation in flexion and/or extension of the leg.  
Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee may also be rated under Diagnostic 
Code 5257.  Under that Code, impairment of the knee, such as 
with recurrent subluxation or lateral instability, is 
assigned a 10 percent evaluation when slight.  A 20 percent 
evaluation is assigned when the impairment of the knee is 
moderate in degree.  A 30 percent evaluation is assigned when 
the impairment of the knee is severe in degree.  38 C.F.R. 
4.71a, Diagnostic Code 5257 (1999).

The veteran's residuals of fracture of the right tibia and 
medial malleolus are currently rated at 10 percent under 
Diagnostic Code 5262 for slight impairment of the tibia and 
fibula with slight knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  A 20 percent evaluation is 
provided under this Code for malunion of the tibia and fibula 
with moderate knee or ankle disability, and a 30 percent 
evaluation is provided for malunion of the tibia and fibula 
with marked knee or ankle disability.

The RO has assigned a noncompensable evaluation for residuals 
of zygomatic maxillary complex and mandible fracture in 
accordance with the criteria set forth in 38 C.F.R. § 4.150, 
Diagnostic Code 9904.

A jaw disorder may be rated based on any nonunion or malunion 
of the mandible, or based on any associated limitation of 
motion of the temporomandibular articulation.  38 C.F.R. § 
4.150, Diagnostic Codes 9903, 9904, 9905.  Diagnostic Code 
9904 provides that malunion of the mandible is evaluated on 
the basis of the resulting degree of impairment of motion and 
the relative loss of masticatory function.  A noncompensable 
evaluation is warranted with slight displacement.  A 10 
percent evaluation reflects moderate displacement and a 20 
percent rating is permitted when the displacement is severe.  
38 C.F.R. 4.150, Diagnostic Code 9904.

Nonunion of the mandible is evaluated under 38 C.F.R. 
§ 4.150, Diagnostic Code 9903 on the basis of the resulting 
degree of impairment of motion and the relative loss of 
masticatory function.  Moderate associated disability 
warrants a 10 percent evaluation.  A 30 percent evaluation 
requires severe disability. 38 C.F.R. § 4.150, Diagnostic 
Code 9903.  The limitation of motion of the temporomandibular 
articulation from 31 to 40 millimeters (mm) or range of 
lateral excursion from 0 to 4 mm warrants a 10 percent 
evaluation.  38 C.F.R. § 4.150, Diagnostic Code 9905.  A 20 
percent rating requires that motion be limited from 21 to 30 
mm.  Id.

The veteran's laceration scar of the left thumb is evaluated 
as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 
7805.  A 10 percent evaluation is warranted for a 
superficial, tender and painful scar on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  Other scars may be rated based on the limitation of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  

The veteran's postoperative facial and oral lacerations are 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 which relates to disfiguring scars to 
the head, face, or neck.  Diagnostic Code 7800 provides for a 
noncompensable rating for slight disfigurement, a 10 percent 
rating for moderate disfigurement, a 30 percent rating for 
severe disfigurement, especially with the production of a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, and a 50 percent rating for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

A review of the history of these disabilities shows that the 
veteran was originally granted service connection in a 
January 1994 rating decision with noncompensable evaluations, 
based on service medical records.  Service medical records 
were found to reflect that the veteran was involved in a 
motor vehicle accident in March 1971, at which time he 
sustained a fracture of the right malleolus and tibia which 
required open reduction and internal fixation.  X-rays in 
March 1972 revealed evidence of an old healed fracture with 
screw.  

In the same March 1971 accident, the veteran incurred 
multiple facial fractures and lacerations, including the 
fracture of the zygomatic maxillary complex, bilaterally, and 
the creation of an oroantral fistula which required several 
surgical procedures to correct.  No evidence of residuals of 
any of the above-noted disabilities were noted to be 
currently shown or demonstrated at the time of the veteran's 
discharge examination.  June 1973 laceration of the thumb 
which required sutures was also noted to currently produce no 
residual other than a scar.  In view of the lack of evidence 
of current residuals, the RO assigned noncompensable 
evaluations for each of these disabilities.

Department of Veterans Affairs (VA) bone examination in 
November 1994 did not reveal any fracture of the mandible, 
but some complaints of soreness of the temporomandibular 
joints.  The veteran reported a history of suffering multiple 
fractures of the right and left zygoma with some deformities 
of the face in an automobile accident in 1977.  Following 
admission into the hospital, multiple wires were placed in 
the rami of the orbit, especially all parts of each zygoma.  
This was indicated to be all healed and productive of no 
symptoms.  It was further noted that the veteran also 
sustained a fracture of the right fibula and internal 
malleolus which required the placement of a large nail in the 
malleolus which healed without scaring, although a small scar 
resulted over a healing of the mid fibula.  There was no 
limitation of motion and it was noted that the veteran was 
able to do his work as an automobile mechanic without any 
complaints.  

The veteran did complain of constant severe headaches on a 
daily basis.  He also reported generalized aching throughout 
the body without tender areas or limitation of motion of any 
type.  The right ankle was freely flexible and no reaction 
was indicated with respect to the long piece of steel used to 
approximate the right medial malleolus.  There were four 
wires about the old fracture of each zygoma but these were 
all healed and the examiner believed there was no need for 
the removal of these wires.  The diagnosis was pressure-
feeling headache and difficulty chewing because of the loss 
of all except four teeth.

VA bones examination in July 1996 revealed that the veteran 
complained of pain in the right ankle and left side of his 
face.  The veteran again provided a history of his automobile 
accident in the service in which he sustained a fracture of 
his right ankle, left mandible, left maxilla, and left 
zygoma.  Physical examination revealed a small surgical scar 
over the right medial malleolus and on the left eyebrow.  
There was also a small scar on the left thumb.  No impairment 
of mandibular movement was noted and there was no pain on 
mastication, no gross evidence of deformity or swelling, no 
angulation, no false movement, and no bone shortening.  There 
was also no intra-articular movement, and X-rays of the right 
tibia and fibula were interpreted to reveal an old fracture 
of the midfibular shaft.  X-rays of the 
mandible/zygoma/maxilla were interpreted to reveal negative 
findings.  The diagnosis was old fracture of the right 
midfibular shaft, and history of mandibular fracture.

VA hand, thumb, and fingers examination in July 1996 revealed 
a history of left hand injury arising out of a vehicular 
accident in 1970.  Examination revealed a small scar over the 
first metacarpal area of the left thumb with no significant 
functional defects.  Grasping of small objects was 
maintained.  Strength and dexterity were essentially normal, 
and X-rays of the left hand were interpreted to reveal 
negative findings.  The diagnosis was laceration scar, left 
thumb.

July 1996 VA scars examination revealed scars on the 
veteran's left thumb, one over his left eyebrow, and another 
one on his right ankle, which was noted to be slightly 
pigmented and irregular in shape, and otherwise, flat and 
smooth.  There was no keloid formation, and no evidence of 
swelling, depression, ulceration, or inflammation.  There was 
no area of tenderness and no significant limitation of 
movement other than with respect to the one on the veteran's 
right ankle.  The diagnosis was scars above the left eyebrow, 
right ankle, and left thumb.

April 1998 VA hand, fingers and thumb examination revealed a 
history of injury to the left thumb as a result of a fall 
through a glass door.  A laceration was sutured and the 
veteran could not recall whether there were any infections or 
complications.  He was able to resume regular duties after 
the wound healed.  He also denied missing time from work as a 
result of problems related to his thumb.  Physical 
examination revealed a six centimeter healed scar on the left 
thumb with no gross evidence of muscle atrophy due to disuse.  
The veteran was able to approximate all the fingers of his 
left hand with the left thumb and grip strength was 5/5.  The 
diagnosis was healed lacerated wound of the left thumb.

VA joints examination in April 1998 revealed that the veteran 
again related his history of an automobile accident in 
service, at which time he sustained multiple facial injuries 
and fracture to the right leg and ankle.  The veteran 
reported pinning done to the right leg and ankle, and 
residual pain in the ankle, which did not interfere with 
activities as a mechanic, driving, or farming.  The veteran 
was not taking any medication for the leg or ankle, and 
denied using a cane, crutches or a wheelchair.  

Physical examination revealed that the veteran walked with a 
limp and that there was a superficial scar on the upper third 
of the right leg.  There was a slight prominence over the 
right lateral malleolar area but no focal tenderness.  It was 
not red or hot to touch.  There was crepitation on 
flexion/extension of the knees, with the right more than the 
left, but there was no gross evidence of effusion or focal 
tenderness.  The examiner also noted no gross evidence of 
pain manifested during ambulation or range of motion 
examination, which revealed knee flexion of 135 degrees 
bilaterally, and extension of 0 degrees bilaterally.  Right 
ankle range of motion revealed dorsiflexion at 10 degrees and 
plantar flexion at 40 degrees.  X-rays of the right tibia and 
fibular were interpreted to reveal an old fracture of the 
midfibula and internal fixation on the distal tibia, and a 
healed fracture of the right ankle with internal fixation of 
the medial malleolus.  The diagnosis was old healed fracture 
of the right fibula, old healed fracture of the right tibia 
with internal fixation, and old healed fracture of the right 
medial malleolus with internal fixation.

VA scars examination in April 1998 revealed scars on the 
right eyebrow, upper right leg, left thumb and chin.  
Photographs depicting these areas were taken and associated 
with the claims folder.

VA dental examination in April 1998 revealed that the veteran 
reported injuries arising out of his in-service accident, 
including jaw fractures and oroantral fistula.  It was noted 
that evidence of facial surgery existed radiographically and 
that the veteran reported no oral pain and very little 
limitation without teeth or dentures, although the examiner 
noted that it was doubtful that the veteran could achieve 
effective mastication while edentulous.  Sufficient oral 
anatomy was found to exist in order for restoration with 
prosthesis.  No limitation of inter-incisal range of motion 
was noted and lateral excision was not limited.  There was 
also no evidence of any remaining oroantral fistula.  The 
diagnosis was acquired teeth loss without significant loss of 
alveolar bone.


Analysis

(a)  Residuals of Fracture of the Right Fibula and Medial 
Malleolus

The Board has reviewed all the evidence.  The Board first 
recognizes that the veteran's lower right leg disability is 
currently rated at 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 for slight impairment of the tibia and 
fibula with slight knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  A 20 percent evaluation is 
provided under this Code for malunion of the tibia and fibula 
with moderate knee or ankle disability, and a 30 percent 
evaluation is provided for malunion of the tibia and fibula 
with marked knee or ankle disability.  In addition, under 
Diagnostic Code 5257 which considers the criteria of knee 
lateral instability and subluxation, a 20 percent evaluation 
is provided for "moderate" impairment and a 30 percent 
evaluation is provided for "severe" impairment.  

With the veteran's right leg extension measuring from 0 to 
135 degrees, the application of limited range of motion 
Diagnostic Codes for the leg would not result in an increased 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Moreover, while the veteran's recent right ankle dorsiflexion 
of 10 degrees might justify the current 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for moderate 
ankle impairment, this limitation clearly would not justify 
the marked limitation of ankle motion required for a 20 
percent evaluation under this Diagnostic Code.  In addition, 
although the veteran has at least one surgical scar in the 
area of the medial malleolus, this scar has not been 
currently found to be painful and tender so as to warrant a 
10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 
7804.

Therefore, the Board concludes that the only Diagnostic Codes 
which may afford the veteran an increased rating based on the 
medical evidence which is currently of record would be 
Diagnostic Code 5257, which would permit a 20 percent 
evaluation for "moderate" impairment of the veteran's right 
knee, and Diagnostic Code 5262, which would permit the same 
rating for malunion of the tibia and fibula with moderate 
knee or ankle disability.  However, as was noted above, the 
range of motion of the right knee was not indicated as 
significantly limited or indicative of a moderate or severe 
impairment.  In addition, there has actually been no direct 
medical evidence showing malunion of the tibia and fibula.  
The Board further notes that the whole rating schedule is 
founded on the principle that ratings will represent average 
industrial impairment, not the specific impairment in one 
particular job.  38 U.S.C.A. § 1155.

Consequently, the Board must conclude that the amount of 
impairment currently shown does not rise to or more nearly 
approximate the level of moderate, severe or marked 
impairment in the average employment setting.  The 
determination of the RO appears to the Board to be founded 
essentially on the effects of pain as described by the 
veteran, which in many material respects are not supported 
objectively.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
38 C.F.R. §§ 4.40, 4.45.  

The Board further notes that while there was some indication 
at the time of the July 1996 VA scars examination of 
limitation of motion caused by a left leg scar and, as noted 
above, there is limitation of dorsiflexion of the right ankle 
as noted on the most recent VA examination, no pain has been 
attached to these findings and at most, they would justify 
the currently assigned rating.  The Board is not required to 
and does not reach the question of whether the currently 
assigned 10 percent evaluation is correct and these findings 
alone would certainly not justify a higher rating of 20 
percent on any basis.  In addition, on this record, a 
separate compensable rating for limitation of the right leg 
caused by the scar or limitation of motion of the right ankle 
would be prohibited as pyramiding under 38 C.F.R. § 4.14 
(1999).  Thus, as the clear preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.



(b)  Residuals of Zygomatic Maxillary Complex and Mandible 
Fracture

As was already noted, the veteran's residuals of mandible 
fracture are currently evaluated as noncompensable under 38 
C.F.R. § 4.150, Diagnostic Code 9904, which the Board finds 
to be the most appropriate Diagnostic Code for the evaluation 
of this disability.  Diagnostic Code 9904 provides that 
malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function, and that a noncompensable 
evaluation is warranted with slight displacement.  A 10 
percent evaluation reflects moderate displacement and a 20 
percent rating is permitted when the displacement is severe.  
38 C.F.R. § 4.150, Diagnostic Code 9904.

As there is no clinical evidence of nonunion of the mandible 
or restriction as to temporomandibular articulation, 
38 C.F.R. § 4.150, Diagnostic Codes 9903 and 9905 are not for 
application.  The clinical findings also demonstrate that the 
appellant generally demonstrates no limitation of masticatory 
function, and reports no complaints of any oral pain.  

As the subjective complaints of pain were found to be without 
objective support, and in view of the examiner's finding that 
the service connected condition produced minimal disabling 
effect, the RO concluded that the appellant's disability was 
reflective of a noncompensable evaluation based on at most 
slight displacement of the mandible with slight limitation of 
masticatory function and pain.  The Board finds this 
conclusion to be wholly supported by the record.

The Board has considered the provisions of 38 C.F.R. § 4.40, 
which provides, in essence, that functional loss may be due 
to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion, and 38 C.F.R. § 4.45, which directs that the 
"factors of disability" affecting the joints include pain on 
movement and weakened movement.  However, the record in this 
case clearly fails to reflect objective support for any 
subjective complaints.  Thus, the Board finds that the 
complaints would not support a finding of functional 
impairment of the quality or extent that would more nearly 
approximate the criteria for a 10 percent evaluation under 
Diagnostic Code 9904 for moderate limitation of masticatory 
function and motion with exhibited symptomatology 
representing moderate displacement of the mandible.  38 
C.F.R. §§ 4.7, 4.150, Diagnostic Codes 9904.  The Board finds 
that the veteran's current symptoms clearly do not 
approximate those which are indicative of the severe mandible 
displacement and function loss necessary for a 20 percent 
evaluation. 

VA regulations require that a finding of dysfunction due to 
pain must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant...." 38 C.F.R. § 
4.40.  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  
The record contains no confirmation objectively of "adequate 
pathology" of a degree of functional impairment beyond that 
contemplated by a noncompensable evaluation.  As the weight 
of the evidence is plainly against a compensable award, there 
is no basis for such an award under the doctrine of 
reasonable doubt.  38 C.F.R. § 5107.

The overall degree of functional impairment produced by the 
veteran's pain is within the range contemplated by the 
currently assigned evaluation.  The objective evidence in 
this case does not currently show more than slight 
disability.  Nothing in this decision precludes the veteran 
from applying for an increased rating in the future should 
his symptoms increase in severity.

(c)  Laceration Scar of the Left Thumb and Postoperative 
Facial and Oral Lacerations.

With respect to the veteran's laceration scar of the left 
thumb, the Board notes that the record does not reveal 
evidence that this scar is painful and/or tender or that it 
limits the function of the left thumb.  Consequently, the 
Board finds that a compensable evaluation for this disability 
is not indicated under either 38 C.F.R. § 4.118, Diagnostic 
Code 7804 for a superficial, tender and painful scar based on 
objective demonstration, or 38 C.F.R. § 4.118, Diagnostic 
Code 7805, for limitation of function of the part affected.

With respect to the veteran's postoperative facial and oral 
lacerations, the Board observes that the veteran has already 
been assigned a 10 percent evaluation for this disability 
under 38 C.F.R. § 4.118, Diagnostic Code 7800, which relates 
to disfiguring scars to the head, face, or neck.  As was 
noted earlier, this Diagnostic Code provides for a 
noncompensable rating for slight disfigurement, a 10 percent 
rating for moderate disfigurement, a 30 percent rating for 
severe disfigurement, especially with the production of a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, and a 50 percent rating for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Based on an April 1998 
photograph depicting the veteran's scar over the left 
eyebrow, the RO concluded that the veteran's facial scarring 
was indicative of moderate disfigurement and a 10 percent 
evaluation was assigned.  

The Board has reviewed the photographs of the veteran's 
facial scarring that were taken by the VA in April 1998 and 
earlier examination results with respect to the veteran's 
facial and oral lacerations, and finds that the 
manifestations of symptoms related to the facial and oral 
scars more closely approximate moderate disfigurement.  Other 
Diagnostic Codes relating to disabilities of the skin have 
also been considered such as 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 and 7805.  Diagnostic Code 7803 provides a 
10 percent evaluation for poorly nourished superficial scars 
with repeated ulceration, and as noted above, a 10 percent 
evaluation is also warranted for a superficial, tender and 
painful scar on objective demonstration, and other scars may 
be rated based on the limitation of the part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  However, the 
record does not reflect significant disability associated 
with any of these scars such as pain, tenderness, swelling, 
keloid formation, depression, inflammation, ulceration, or 
significant limitation of an affected part.

Therefore, based on the evidence of record, the Board must 
find that the current symptoms associated with this service-
connected disability do not more nearly approximate 
limitation of function of an affected part, a poorly 
nourished scar with repeated ulceration, a painful and tender 
scar based on objective demonstration, or moderate 
disfigurement under 38 C.F.R. § Diagnostic Codes 7800, 7803, 
7804, and 7805.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  
Clearly, the veteran's current residuals of his service-
connected facial and oral scarring do not meet the type of 
criteria required for ratings in excess of 10 percent for 
either severe disfigurement or a complete or exceptionally 
repugnant deformity of the face under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.

(d)  All of the Veteran's Service-Connected Disability

The Board further finds that a higher rating for these 
disabilities is also not appropriate under 38 C.F.R. 
§ 3.321(b).  The Board cannot conclude that the disability 
picture as to either the veteran's residuals of fracture of 
the right tibia and medial malleolus, zygomatic maxillary 
complex and mandible fracture, laceration scar of the left 
thumb, or facial and oral lacerations is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.  Although the veteran has 
indicated that there is pain associated with all of these 
disabilities, the record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.


II.  Service Connection for Residuals of Eye Injury or 
Disease

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation. Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, a 
claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.

The enlistment examination in January 1967 revealed a 
diagnosis of defective vision based on findings of visual 
acuity of 20/30 bilaterally.  In July 1971, the service 
medical records reveal that the veteran received multiple 
facial and vestibular lacerations arising out of an 
automobile accident, however, examination of the veteran's 
eyes at this time revealed them to be intact with ecchymosis 
bilaterally.  Thereafter, physical examination in May 1972 
revealed visual acuity of 20/20 bilaterally.  At the time of 
his discharge examination in December 1974, the veteran 
denied a history of eye trouble, and visual acuity was 
indicated to be 20/25 on the right and 20/30 on the left.  In 
addition, examination of the eyes revealed negative findings.  
In a written statement signed by the veteran in February 
1975, the veteran denied any change in his medical condition 
since his discharge examination in December 1974.

In a January 1995 report of accidental injury, the veteran 
noted his in-service automobile accident in which he 
sustained multiple injuries, including broken bones in the 
veteran's face.  

VA bones examination in November 1994 revealed that the 
veteran was planning on having glasses fitted in the near 
future because he was myopic for fine print.  

A VA outpatient record from August 1996 reflects that the 
veteran was evaluated at this time for blurred vision and 
that he had not had an eye examination previously.  Visual 
acuity was indicated to be 20/40 on the right and 20/30 on 
the left, apparently correctable to 20/25 on the right and 
20/25-2 on the left.  Intraocular pressure was 15 on the 
right and 18 on the left.  The assessment was astigmatism and 
presbyopia.


Analysis

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, supra.  The Court has also held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. § 
3.303(b) by (a) evidence that a condition was "noted" during 
service or an applicable presumption period; (b) evidence 
showing post-service continuity of nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, supra.  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.

The Board has reviewed the record as to the claim for service 
connection for residuals of an eye injury or disease, and 
first notes that the veteran's evidentiary assertions are 
sufficient and competent to establish that he experienced 
symptoms related to his vision during service, and that this 
evidence may be sufficient to satisfy the second element of a 
well-grounded claim.  The record does not demonstrate, 
however, that the veteran has met his burden as to the other 
two elements of a well-grounded claim.

It is clear that a fundamental element of a well-grounded 
claim is competent evidence of "current disability" (medical 
diagnosis).  Rabideau v. Derwinski, supra; Brammer v. 
Derwinski, supra.  The Board additionally finds that "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  The Court 
has also held that the regulatory definition of "disability" 
is the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions...." 38 
C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present as 
to this claim.

More specifically, it is noted that at the time of service 
separation the veteran had visual acuity of 20/25 on the 
right and 20/30 on the left, and August 1996 VA outpatient 
consultation revealed a diagnosis of astigmatism and 
presbyopia.  However, the Board notes that with respect to 
astigmatism, presbyopia and any other error of refraction in 
the eyes, refractive error of the eyes is not a disease or 
injury within the meaning of applicable legislation 
pertaining to entitlement to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (1999); Parker v. Derwinski, 1 Vet. App. 
522, 523 (1991).  Therefore, service connection may not be 
granted for these types of conditions.  In addition, there is 
no diagnosis with respect to the veteran's eyes other than 
astigmatism/presbyopia.  Thus, "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  An error of refraction is not a disease or injury 
for which compensation benefits are provided, and thus any 
claim for service connection for this type of disability 
would also fail on the basis of a lack of legal entitlement.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Alternatively, the Board finds that this claim is also not 
well grounded due to the lack of evidence to satisfy element 
three, a nexus between a current eye disorder for which 
compensation benefits are provided and disease or injury in 
service.  The only evidence advanced to support the existence 
of this element of a well-grounded claim on the facts of this 
case is the evidentiary assertions of the veteran.  See 
Caluza v. Brown, supra.  However, it has been held that 
claimants unversed in medicine are not competent to make 
medical determinations involving medical diagnosis or 
causation.  In other words, since the veteran has had no 
medical training, his assertion that any current disorder of 
the eyes is related to certain symptoms the veteran 
experienced in service, carries no weight.  See Espiritu v. 
Derwinski, supra.

As for the medical evidence of record, there is no medical 
evidence that offers an etiology for any current disability 
associated with any current eye disorder.  There is no 
current medical diagnosis of an eye disorder for which 
compensation benefits are provided.  Where the determinative 
issue involves medical causation or medical diagnosis, 
competent medical evidence to the effect that a claim is 
plausible is required for the claim to be well grounded.  See 
Grottveit v. Brown, supra.  In this regard, based on the 
analysis set forth by the Court in Savage concerning when lay 
evidentiary assertions can well ground a claim on the basis 
of chronicity or continuity of symptoms, while the appellant 
is competent to describe manifestations, he is not competent 
to causally link those manifestations of an underlying 
disability, unless the disability itself is one that a lay 
party can perceive.  Id. at 495-97.  An eye disorder for 
compensation is not subject to lay observation.  Therefore, 
the Board concludes that lay testimony or statements can not 
establish this disability.  In summary, the Board finds that 
the veteran's claim is clearly not well grounded in that it 
lacks the requisite medical evidence to establish current 
disability and/or the requisite medical evidence to establish 
"nexus" between current disability and service.  Caluza v. 
Brown, supra.


ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of fracture of the right fibula and medial 
malleolus is denied.

A compensable evaluation for postoperative residuals of 
zygomatic maxillary complex and mandible fracture is denied.

A compensable evaluation for laceration scar of the left 
thumb is denied.

An evaluation in excess of 10 percent for postoperative 
facial and oral lacerations is denied.

The claim for service connection for residuals of eye injury 
or disease is denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

